Berry, J.
The only document on file in this court in this case, is a copy of a stipulation, the original of which appears to have been signed by the attorneys for the parties and to have been filed with the clerk of the court below, by whom the copy is certified to be “a full and correct transcript ’ ’ of the original stipulation. The stipulation purports to contain an account of proceedings in the case in a justice’s court and in the district court, in which latter it states that it was ‘£ decided ’ ’ that the plaintiff could not recover, and further proceeds to state that £ £ the plaintiff appeals from the said decision of the district court to the supreme court.” The stipulation contains nothing further important to be referred to at this time. No copies of notice of appeal have been furnished us, as required by § 7, ch. 86, Gen. Stat.
We cannot, upon the above state of facts, entertain this case, for several reasons, one of the most obvious of which is that no “return” has been made, as prescribed in § 4, ch. 86, Gen. Stat. In the absence of such return, there is not only no authentic evidence of any proceedings below, but, in this instance, no authentic evidence (even prima facie) of the pendency of any action, or of the removal of any action by appeal to this court. There is no warrant, and for manifest reasons there should be none, for supplying the place of this return by a stipulation. Rathbun v. Moody, 4 Minn. 364.
Case dismissed.